ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021, has been entered.

Acknowledgments
In the reply, filed on November 8, 2021, Applicant amended claims 1, 9, and 10.
Applicant cancelled claim 7.
In the final rejection of September 8, 2021, Examiner noted that the information disclosure statement filed April 17, 2019, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant argued: In response, Applicant respectfully submits that the enclosed references were submitted as part of Applicant's bona fide efforts to comply with the disclosure requirements under 37 C.F.R. 1.56(b) and all references cited in those documents were included in the IDS (Remarks, page 4). Examiner agrees that copies of non patent literature documents #9 and #10 (which are not in the English language) were provided in the application file on April 17, 2019; however, 
Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claim 10 under 35 U.S.C. 112(a). Applicant amended claim 10. Rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement filed April 17, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
An English translation of non patent literature document #9 has not been provided
An English translation of non patent literature document #10 has not been provided

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 8 (Currently Amended) The liquid medicine injection device of claim [[7]] 1, wherein the case includes first ribs arranged in a lengthwise direction of the liquid medicine storage unit, and the inner frame includes second ribs facing the first ribs of the case with the liquid medicine storage unit between the first ribs and the second ribs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a liquid medicine injection device, as claimed, specifically including wherein the conductive member is pressurized by the inner frame to stably maintain a contact with the second electrode, and wherein an elastic member is arranged between the inner frame and the case.
Larsen (US 2009/0069756) teaches a liquid medicine injection device (Figure 1, medication delivery device [1]) comprising a second electrode (electrode [÷]) and a conductive member (first and second electrodes… integrated with a pair of opposing arms [2][3]) (paragraph [0029]); however, Larsen is silent about an inner frame and a case.
Garibotto et al (US 2006/0178633) teaches a liquid medicine injection device (Figures 1-4 and 9-18) comprising a conductive member (electrically conductive path(s) [190]), an inner frame (chassis [100]), and a case (external housing [202]). However, Garibotto et al does not teach a second electrode, thus not teaching wherein the conductive member is pressurized by the 
Thus, independent claim 1 is allowed. Dependent claims 2, 3, 6, and 8-10 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783